995 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Douglas INGRAM, Sr., Plaintiff-Appellant,v.Glen BENTLEY, Captain, Correctional Officer, E.K.C.C.;Rebecca Chaney, Assistant Librarian andCorrectional Officer, E.K.C.C.;  MichaelJ. O'Dea, Warden, E.K.C.C.,Defendants-Appellees.
No. 92-5723.
United States Court of Appeals, Sixth Circuit.
March 9, 1993.

1
Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and BELL, District Judge.*

ORDER

2
This pro se Kentucky prisoner appeals a district court order dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   He moves for the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking declaratory, injunctive and monetary relief, Charles Douglas Ingram, Sr., alleged that defendants deprived him of protected rights following an altercation with another prisoner.   He alleged that defendants accorded him different treatment than the other prisoner received, and that defendants did not properly investigate the incident prior to initiating disciplinary proceedings.


4
The matter was referred to a magistrate judge for initial review.   The magistrate judge recommended that the complaint be dismissed as frivolous under 28 U.S.C. § 1915(d).   In his response to the recommendation, Ingram challenged the magistrate judge's conduct and requested a jury trial.   Following de novo review, the district court adopted the magistrate judge's report and recommendation and dismissed the complaint.   This appeal followed.


5
Upon review, we conclude that Ingram waived his right to appeal by failing to file specific objections to the report adopted by the district court.   See Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991);   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, the motion for appointment of counsel is denied, and the district court's order of dismissal is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation